                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                                 4:19CR3073
      vs.
                                                                ORDER
GUADALUPE SERRATO MARINO,

                   Defendant.


       The defendant has moved to continue the trial, (Filing No. 30), because the
parties are currently engaged in plea discussions. The motion to continue is unopposed.
Based on the showing set forth in the motion, the court finds the motion should be
granted. Accordingly,

      IT IS ORDERED:

      1)     Defendant’s motion to continue, (Filing No. 30), is granted.

      2)     The trial of this case is set to commence before the Honorable John M.
             Gerrard, United States District Judge, in Courtroom 1, 100 Centennial Mall
             North, United States Courthouse, Lincoln, Nebraska, at 9:00 a.m. on
             January 27, 2020, or as soon thereafter as the case may be called, for a
             duration of two (2) trial days. Jury selection will be held at commencement
             of trial.

      3)     The ends of justice served by granting the motion to continue outweigh the
             interests of the public and the defendant in a speedy trial. The additional
             time arising as a result of the granting of the motion, the time between
             today’s date and January 27, 2020, shall be deemed excludable time in
             any computation of time under the requirements of the Speedy Trial Act,
             because although counsel have been duly diligent, additional time is
             needed to adequately prepare this case for trial and failing to grant
             additional time might result in a miscarriage of justice. 18 U.S.C. §
             3161(h)(1) & (h)(7). Failing to timely object to this order as provided under
             this court’s local rules will be deemed a waiver of any right to later claim
             the time should not have been excluded under the Speedy Trial Act.

      December 23, 2019.                       BY THE COURT:
                                               s/ Cheryl R. Zwart
                                               United States Magistrate Judge
